DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 01/14/2021, claims 14-20 are newly added; claims 1-20 are pending.
Claim 1 has been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated in the previous 10/02/2020 Non-Final Office Action, in claim 1, the newly amended limitation “an intake vent connected between a cook box and the firebox” recited in line 5, but there is insufficient antecedent basis for “the firebox” the claim. In addition, the new amendment “a cook box” renders the claim indefinite because it is unclear to refer to the 
 As stated in the previous Non-Final Office Action, Claim 9 recites: “a central plenum intake vent” in line 2 is unclear if it points to “first vent” recited in line 8. It is suggested to change “a central plenum intake vent” in claim 9 to “the first vent” if it refers to the first vent.
Similarly, claim 10 recites: “a plenum exhaust vent” and “an external environment outside of the cook box”. The plenum exhaust vent in claim 10 is unclear to point to the exhaust vent recited in claim 1. In addition, it is unclear the external environment in claim 10 corresponding to “external environment” recited in claim 1, line 11. For examination purposes, “the plenum exhaust vent” in claim 10 refers to the claimed exhausted vent in claim 1; and
The external environment outside of the cook box in claim 10 refers to the external environment already recited in claim 1. It is suggested to amend the limitations in claims 1 and 10 as “an external environment outside of the cook box” in claim 1 (“outside of the cook box” is added after “environment”) and “the external environment outside of the cook box” in claim 10 (the article “an” changed to “the”) to show that the external environment outside of the cook box refers to the external environment recited in claim 1.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blue (US 2017/0094984 A1, previously cited) in view of LoMaglio (US 2006/0113294 A1, previously cited)
Regarding claim 1, Blue discloses a barbecue oven (solid fuel smoker oven, see abstract), comprising: 
(cooking chamber 50, see fig.4) having a plenum (upper portion of the cooking chamber 50 where comprises the fan 92, see figs.4 and 10. See plenum in annotated fig.4 below);
a blower wheel (fan 92, see fig.4) contained within the plenum (upper portion of the cooking chamber 50.  See plenum in annotated fig.4 below);

    PNG
    media_image1.png
    824
    861
    media_image1.png
    Greyscale

Annotated fig.4 of Blue

    PNG
    media_image2.png
    474
    1023
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    931
    media_image3.png
    Greyscale

Annotated figures 3 and 10 of Blue
an intake vent (duct 84, see fig.4) connected between a cook box (cooking chamber 50, see fig.4) and the firebox (firebox 42, see fig.4) and configured to feed heated air with smoke to the (cooking chamber 50, see fig.4) from the firebox (firebox 42, see fig.4. See para.0040, 0045);
a variable speed motor (claim 14 recites: “the fan operates at about 1700 to about 1800 rpm”. It is clear to state that there is a variable speed motor connected to the fan 92 and to drive the fan 92 at the speed 1700 to about 1800 rpm. See motor in annotated fig.4 above) connected to the blower wheel (fan 92, see fig.4) and configured to draw air out of the cook box (cooking chamber 50, see fig.4)  through a first vent (see first vent in annotated figs.3-4,10 above. See figs.3 and 10, the cooking chamber 50 opens on the top to communicate with the fan 92. The opening between the cooking chamber 50 and space contains the fan 92 shown in figs.3, 4, and 10 is equivalent to the claimed “first vent” of the application) between the plenum (upper portion of the cooking chamber 50. See plenum in the annotated fig.4 above) and the cook box (cooking chamber 50, see fig.4) into the plenum (upper portion of the cooking chamber 50. See plenum in the annotated fig.4 above), and also to pressurize the plenum (upper portion of the cooking chamber 50. See plenum in the annotated fig.4 above) to force air back into the cook box (cooking chamber 50, see fig.4) through one or more second vents (channel(s) 72, see fig.4) between the plenum (upper portion of the cooking chamber 50. See plenum in the annotated fig.4 above) and the cook box (cooking chamber 50, see fig.4. See para. 0042: “In operation, fan 92 draws heat and smoke from heat and smoke chamber 52, through duct 84 and down into channels 72. The heat and smoke egress into the cook chamber through orifices 74 to racks 80 and the food products thereon”. By emitting the heat and smokes from the channel 72 into cooking chamber 50, it is clear that the motor connected to the fan 92 pressurizes the plenum (the space contains the fan) when the fan is rotating to force air back into the cooking chamber 50 through the channel 72), as well as out of an exhaust vent (flue 81, see fig.4) connecting the plenum (upper portion of the cooking chamber 50. See plenum in the annotated fig.4 above) to the external environment (external environment);
a controller (“controller”, see para.0045); 
However, Blue does not explicitly disclose a variable frequency drive coupled to the variable speed motor and the controller;
a temperature sensor coupled to the controller;
wherein when a temperature measured by the temperature sensor falls below a set point, the controller causes the variable frequency drive to increase a speed of the variable speed motor to draw heated air into the cook box from the firebox, to circulate the heated air in the cook box, and to exhaust hot air from the exhaust vent to cause additional heated air to be drawn into the cook box.
LoMaglio discloses a food cooking and heating apparatus, comprising:
A variable speed motor (“motor(s)”, see figs.3-4 and para.0023) connected to a blower wheel (para.0023 recites: “a variable blower or blowers 4 operated by one or more electric motors”, therefore, the motor coupled to the variable blower 4 is a variable speed one);
a variable frequency drive (“circuit”, see claim 1 and fig.5) coupled to the variable speed motor (“motor(s)”, see figs.3-4 and para.0023, wherein the motor drive the variable blower 4) and the controller (controller 12, see para.0032, fig. 5, and claim 1);
(temperature sensor 5 and/or 6, see fig.5) coupled to the controller (controller 12, see fig.5) ;
wherein when a temperature measured by the temperature sensor (temperature sensor 5 and/or 6, see fig.5) falls below a set point (“selected temperature”, see abstract), the controller (controller 12, see para.0032, fig. 5, and claim 1) causes the variable frequency drive (“circuit”, see claim 1 and fig.5) to increase a speed of the variable speed motor (claim 1 recites: “a circuit for comparing the sensed temperature … to the selected temperature causing … the speed of the blower to increase when more heat is required “).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Blue (or the fan, motor, control circuit in Blue) include a variable frequency drive coupled to the variable speed motor and the controller; the temperature sensor coupled to the controller; wherein when the temperature measured by the temperature sensor falls below a set point, the controller causes the variable frequency drive to increase the speed of the variable speed motor as taught by LoMaglio. By the modifications, in Blue, the heated air is drawn into the cook box from the firebox, the heated air is circulated in the cook box, and hot air from the exhaust vent exhaust to cause additional heated air to be drawn into the cook box. Doing so allows to maximize food quality in a food cooking and heating apparatus by controlling the amount of air and the temperature of the air passing over and around the food (see para.0009 of LoMaglio).
Regarding claim 10, Blue further discloses the blower wheel (fan 92, see fig.4) is located adjacent to a plenum exhaust vent (flue 81, see fig.4) and exhausts hot air to an external environment outside of the cook box (see para.0039).
Regarding claim 11, Blue further discloses the blower wheel (fan 92, see fig.4) is located adjacent to a plurality of plenum exhaust vents (channel(s) 72, see fig.4).
Regarding claim 12, Blue further discloses the plenum (upper portion of the cooking chamber 50 where comprises the fan 92, see figs.4 and 10. See plenum in annotated fig.4 above) is located over the cook box (cooking chamber 50, see fig.4).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Kennington (US 8800542 B1)
Regarding claim 2, Blue/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Blue/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral-derivative (PID) controller.
Kennington discloses an automatic temperature control device for solid fuel fired food cooker fueled by wood, charcoal, or other solid fuels, comprising:
A controller (electronic controller shown in fig.12) comprises a proportional-integral-derivative (PID) controller (PID controller 18, see fig.12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Blue and LoMaglio to include the PID controller as taught by Kennington. Doing so allows to automatically control the temperature of the cooker based on the feedback from the temperature sensor (See abstract of Kennington).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Broders (US 2014/0033928 A1)
Regarding claim 3, Blue/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Blue/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral (PI) controller.
Broders discloses a system for controlling the power delivery to cookware, comprising:
A controller comprises a proportional-integral (PI) controller (“PI controller”, see paras.0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Blue and LoMaglio to include the PI controller as taught by Broders. Doing so allows to control the temperature inside the cooking device automatically (see para.0026 of Broders).
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Glanton (US 5078049 A)
Regarding claim 4, Blue further discloses a plurality of cooking racks (racks 80, see fig. 2)
However, Blue/ LoMaglio does not explicitly disclose an adjustable damper coupled to the exhaust vent and a plurality of cooking racks are disposed between the intake vent and the exhaust vent.
Glanton discloses a barbecue pit and smoker, comprising:
an adjustable damper (adjustable damper 23, see fig.6 and col.5, lines 32-35) coupled to the exhaust vent (stack 22, see fig.6) and a plurality of cooking racks (food product racks 21, see fig.6) are disposed between the intake vent (vent between the heat source 31 and cooking chamber 7, see figs.1-6) and the exhaust vent (stack 22, see fig.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blue and LoMaglio to include an adjustable damper coupled to the exhaust vent and the plurality of cooking racks are disposed between the intake vent and the exhaust vent as taught by Glanton. Doing so allows to regulate the rate at which heat and smoke move out of the cooking chamber and food is cooked perfectly when getting heated air from the bottom of the rack.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Berlik (US 4114589 A)
Regarding claim 5, Blue/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Blue/ LoMaglio does not explicitly disclose a back-pressure regulating damper coupled to the exhaust vent.
Berlik discloses a venting system for a food processing oven, comprising:
(damper plate 90, see figs. 4-7 and col.2, lines 4-6. Back pressure is created in the exhaust ducting to make the damper plate pivot) coupled to the exhaust vent (cylindrical duct section 86, see figs.4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blue and LoMaglio to incorporate the back-pressure regulating damper coupled to the exhaust vent as taught by Berlik. Doing so allows to control the flow of heated air/ smoke exhaust from the vent effectively.
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of McLemore (US2010/0206287 A1)
Regarding claim 6, Blue/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Blue/ LoMaglio does not explicitly disclose an exhaust rain cap flapper coupled to the exhaust vent.
McLemore discloses a cooking apparatus, comprising:
an exhaust rain cap flapper (flapper, see para.0079. The flapper cover the post(s) 29 to prevent rain falling into the port(s)) coupled to the exhaust vent (exhaust ports 29A or B, see figs.1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blue and LoMaglio to incorporate the exhaust rain cap flapper coupled to the exhaust vent as taught by McLemore in order to control the flow of heated air/ smoke exhaust from the vent effectively.
Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Higgins (US 4418615)
Regarding claim 7, Blue/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Blue/ LoMaglio does not explicitly disclose a grease drain coupled to the cook box, wherein the grease drain is configured with a valve or trap to prevent back flow of air during operation.
Higgins discloses a convention barbecue pit, comprising:
a grease drain (grease drain 88, see fig.1) coupled to the cook box (cooking chamber 14, see fig.1), wherein the grease drain (grease drain 88, see fig.1) is configured with a valve or trap to prevent back flow of air during operation (claim 11 recites: “a grease pan drain valve connected to said grease pan.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blue and LoMaglio to incorporate the grease drain coupled to the cook box, wherein the grease drain is configured with a valve or trap to prevent back flow of air during operation as taught by Higgins.  Doing so allows to collects grease from the meat during cooking and may be drained periodically through grease pan drain valve.
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Robertson (US 4510854 A)
Regarding claim 8, Blue/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Blue/ LoMaglio does not explicitly disclose a rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel.
Robertson discloses a compact barbecue oven, comprising:
a rotisserie (rotisserie 4, see figs. 2-3) coupled to the cook box (oven chamber 30, see figs.1-3) and disposed in an air flow path between the intake vent (apertures 80 of the firebox 6, see fig.2) and the blower wheel (fan 104, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify ithe combination of Blue and LoMaglio to incorporate the rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel as taught by Robertson. Doing so allows to ensure even cooking for foods.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blue in view of LoMaglio as applied to claim 1 above, and further in view of Robertson (US 20050204934 A1)
Regarding claim 9, Blue further discloses the blower wheel (fan 92, see fig.4) is located over a central plenum intake (see central plenum intake in annotated fig.4 below).

    PNG
    media_image4.png
    748
    598
    media_image4.png
    Greyscale

Annotated fig.4 of Blue

However, Blue does not explicitly disclose the blower wheel is separated from the intake vent by a plurality of racks.
Robertson discloses a cooking oven, comprising:
the blower wheel (air circulation fan 124 is positioned above panel 120, see figs.3-10 and para.0054)is located over a central plenum intake (air holes 121 in wall 120, see fig.10) and is separated from the intake vent (openings on the perforated receptacle 110, fig. 3) by a plurality of racks (racks 58, see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blue and LoMaglio to incorporate the blower wheel is 
Regarding claim 13, Blue further discloses a plurality of racks (racks 80, see fig. 2) disposed within the cook box (cooking chamber 50, see fig.2), except between the intake vent and the blower wheel.
Robertson discloses a cooking oven, comprising:
a plurality of racks (racks 58, see fig. 3) disposed within the cook box (cooking chamber 56, see fig.3) between the intake vent (openings on the perforated receptacle 110, fig. 3) and the blower wheel (air circulation fan 124 is positioned above panel 120, see figs.3-10 and para.0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Blue and LoMaglio to incorporate the racks between the intake vent and the blower wheel as taught by Robertson. Doing so allows foods heated from the bottom by the circulation of heated air effectively.
Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 6868777 B1) in view of LoMaglio
Regarding claim 14, Higgins discloses
A barbecue oven (cooker/smoker 100, see figs.3-4), comprising: 
an intake vent (first duct 21, see figs.3-4) from a firebox (fuel unit 14, see figs.3-4) configured to feed heated air with smoke to a cook box (cooking enclosure 16, see figs.3-4. See col.3 lines 45-46: “The fan 12 and first duct 21 direct the Smoke to the cooking enclosure 16 where it impinges the foodstuffs”); 
a variable speed motor (motor of the fan 12, see col.2, lines 44-66. The fan speed can be adjusted from 0 (OFF mode) to higher (ON mode); thus, the motor of the fan 12 is a variable speed motor) connected to a blower wheel (fan 12, see figs.3-4) and configured to draw air out of the cook box (cooking enclosure 16) into a plenum (upper space of the cooking enclosure where contains the fan 12. See plenum in annotated fig.3 below), and also to pressurize the plenum (upper space of the cooking enclosure where contains the fan 12) to force air back into the cook box (cooking enclosure 16) through one or more vents (opening between the upper space and the cooking enclosure 16. See vent in annotated fig.3 below) between the plenum (upper space of the cooking enclosure where contains the fan 12) and the cook box (cooking enclosure 16), as well as out of an exhaust vent (exhaust 20, see fig.4); 

    PNG
    media_image5.png
    812
    809
    media_image5.png
    Greyscale

Annotated fig.3 of Higgins
However, Higgins does not explicitly disclose a variable frequency drive coupled to the variable speed motor and a controller, which is coupled to a temperature sensor; 

LoMaglio discloses a food cooking and heating apparatus, comprising:
A variable speed motor (“motor(s)”, see figs.3-4 and para.0023) connected to a blower wheel (para.0023 recites: “a variable blower or blowers 4 operated by one or more electric motors”, therefore, the motor coupled to the variable blower 4 is a variable speed one);
a variable frequency drive (“circuit”, see claim 1 and fig.5) coupled to the variable speed motor (“motor(s)”, see figs.3-4 and para.0023, wherein the motor drive the variable blower 4) and a controller (controller 12, see para.0032, fig. 5, and claim 1), which is coupled to a temperature sensor (temperature sensor 5 and/or 6, see fig.5); 
wherein when a temperature measured by the temperature sensor (temperature sensor 5 and/or 6, see fig.5) falls below a set point (“selected temperature”, see abstract), the controller (controller 12, see para.0032, fig. 5, and claim 1) causes the variable frequency drive (“circuit”, see claim 1 and fig.5) to actuate the variable speed motor and increase a speed of the variable speed motor (claim 1 recites: “a circuit for comparing the sensed temperature … to the selected temperature causing … the speed of the blower to increase when more heat is required “).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, motor, and fan in Higgins to include the variable frequency drive 
Regarding claim 17, Higgins further discloses 
an adjustable damper (damper 17, see figs.3-4) coupled to the exhaust vent (exhaust 20) and a plurality of cooking racks (food racks 3, see fig.1) are disposed between the intake vent (first duct 21, see fig.3) and the exhaust vent (exhaust 20).  
Regarding claim 18, Higgins further discloses
a back-pressure regulating damper (damper 17, see figs.3-4. The damper 17 opens/closes to adjust pressure in the smoker) coupled to the exhaust vent (exhaust 20).    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 14 above, and further in view of Kennington (US 8800542 B1)
Regarding claim 15, Higgins/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Higgins/ LoMaglio does not explicitly disclose the controller comprises a proportional- integral-derivative (PID) controller.  
Kennington discloses an automatic temperature control device for solid fuel fired food cooker fueled by wood, charcoal, or other solid fuels, comprising:
A controller (electronic controller shown in fig.12) comprises a proportional-integral-derivative (PID) controller (PID controller 18, see fig.12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Higgins and LoMaglio to include the PID controller as taught by Kennington. Doing so allows to automatically control the temperature of the cooker based on the feedback from the temperature sensor (See abstract of Kennington).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 14 above, and further in view of Broders (US 2014/0033928 A1)
Regarding claim 16, Higgins/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Higgins/ LoMaglio does not explicitly disclose the controller comprises a proportional-integral (PI) controller.
Broders discloses a system for controlling the power delivery to cookware, comprising:
(“PI controller”, see paras.0025-0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller in the combination of Higgins and LoMaglio to include the controller comprises a proportional- integral (PI) controller as taught by Broders. Doing so allows to control the temperature inside the cooking device automatically (see para.0026 of Broders).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 14 above, and further in view of McLemore (US2010/0206287 A1)
Regarding claim 19, Higgins/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Higgins/ LoMaglio does not explicitly an exhaust rain cap flapper coupled to the exhaust vent.  
McLemore discloses a cooking apparatus, comprising:
an exhaust rain cap flapper (flapper, see para.0079. The flapper cover the post(s) 29 to prevent rain falling into the port(s)) coupled to the exhaust vent (exhaust ports 29A or B, see figs.1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to incorporate the exhaust rain cap flapper coupled to the exhaust vent as taught by McLemore in order to control the flow of heated air/ smoke exhaust from the vent effectively.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of LoMaglio as applied to claim 14 above, and further in view of Robertson (US 4510854 A)
Regarding claim 20, Higgins/ LoMaglio discloses substantially all the claimed limitations as set forth.
However, Higgins/ LoMaglio does not explicitly disclose a rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel.   
Robertson discloses a compact barbecue oven, comprising:
a rotisserie (rotisserie 4, see figs. 2-3) coupled to the cook box (oven chamber 30, see figs.1-3) and disposed in an air flow path between the intake vent (apertures 80 of the firebox 6, see fig.2) and the blower wheel (fan 104, fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Higgins and LoMaglio to include the rotisserie coupled to the cook box and disposed in an air flow path between the intake vent and the blower wheel as taught by Robertson. Doing so allows to ensure even cooking for foods.
Response to Arguments
Claim Rejections - 35 USC § 112: the new amendments to claim 1 (e.g. “a cook box”) raised new issue(s). Claims 9-10 have not been amended to overcome the previous rejections to these claims. Thus, the 112(b) rejections are maintained.
Claim Rejections - 35 USC §103: 
Applicant's arguments filed in 01/04/2021 have been fully considered but they are not persuasive:
Applicant’s arguments: “… Consider claim 1, which includes a variable speed motor connected to the blower wheel and configured to draw air out of the cook box through a first vent between the plenum and the cook box into the plenum, and also to pressurize the plenum to force air back into the cook box through one or more second vents between the plenum and the cook box, as well as out of an exhaust vent connecting the plenum to an external environment. The office has annotated Fig. 4 of Blue, and added the following disclosure to Blue which was not originally present anywhere in Blue: "a first vent (opening) between the plenum and the cooking chamber, wherein the vent allows air drawn out of the cooking chamber”. This new matter is not prior art, is technically incorrect and would render Blue inoperative, as discussed below.” (See Remarks, page 6)

The Examiner respectfully disagrees with the Applicants for the following reasons:
The Examiner has not added the new matter as cited in the Applicant. In fact, this disclosure “a first vent (opening) between the plenum and the cooking chamber, wherein the vent allows air drawn out of the cooking chamber" is cited in Blue. The drawing(s) is a part of the disclosure (see MPEP 608); thus, the drawing can be used to show the differences between the current application and the prior art Blue. Blue discloses a solid fuel smoker, which is in the same field of endeavor of barbecue oven in the current application. The Examiner respectfully does not agree with the Applicant when Applicant asserted that the arrow appears in the upper-left corner of the cooking chamber “may be a drawing error or it may be a flow path for exhaust through flue 81” as cited page 7, Remark. Actually, the upper-left arrow shown in figure 4 of Blue is a flow path of a heated air moving from the cooking chamber 50 to the lower portion of the fan 92. In figure 4 of Blue, we can see the arrows showing circulation of the air flows through the oven. Thus, the Applicant is not correct when stating that these arrow(s), including the left-hand corner, are errors. In addition, If the Applicant thinks that this arrow could be “a flow path for exhaust through flue 81”, wherein the arrow starts at the cooking chamber 50, this argument could support that the air flow is drawn out the cooking chamber 50 (as claimed) towards the upper flue 81, wherein “the flue that extends through top wall 32 at a rear corner of the cabinet” (see para.0039 in Blue and fig.4, wherein the flue 81 is disposed on the top of the oven). 
a first vent (opening) between the plenum and the cooking chamber, wherein the vent allows air drawn out of the cooking chamber” as recited in claim 1.

    PNG
    media_image6.png
    406
    1103
    media_image6.png
    Greyscale


“because the cooking chamber 50 must be at a lower pressure than the area contained within shroud 94, because otherwise fan 92 would be unable to force air through smoke channels 72 into cooking chamber 50, as shown. Instead, the air within cooking chamber 50 would flow in the opposite direction into smoke channels 72” (see Remarks, page 7). There is no disclosure in Blue regarding the above arguments, therefore, it is no evidence for the Applicant to prove these arguments. In addition, in fact, para.0044-0045 of Blue disclose that the fan 92 is a centrifugal fan, which could extract air at right angles to the intakes of the fan. This function shown clearly by the arrows around the fan 92 in figure 4. Para.0045 of Blue recites: “Fan 92 is actuated and draws the heat and smoke through duct 84. Shroud 94 directs the heat and smoke into channels 72. The heat and smoke is emitted through orifices 74 toward the racks and food products”. Thus, the fan 92 would be able to force air through smoke channels 72 into cooking chamber 50; and the air within cooking chamber 50 would flow in the same direction into smoke channels 72 as shown in Blue’s figures.
Furthermore, regarding the limitation “variable speed motor”, in Blue discloses “fan 92 operates at about 1700 to about 1800 rpm” (see para.0043 of Blue); thus, it is clear to one of the ordinary skill that the fan motor’s speed can be varied between 0 rpm (in OFF mode) and the cited range (1700-1800rpm) which comprises more than one speed (in ON mode) as desired. Thus, this fan motor is a variable speed. In addition, the second reference LoMaglio also discloses the variable speed motor of the blower 4 couples to the circuit, wherein the circuit is capable of increasing the speed of the blower when more heat is required. Thus, by coupling the circuit (equivalent to the claimed “variable frequency drive”) as taught by LoMaglio to the Blue’s fan motor, probably the Blue’s fan motor is capable of changing the speeds as claimed 
For all the reasons above, the rejections to claims 1-13 are respectfully sustained by the Examiner.
The new claim 14 is rejected by the new reference Higgins in view of LoMaglio in this office action.

Response to 37 C.F.R. 1.132 Declaration of William H. Karau
1-4.
As discussed above, the arrow in the upper-left hand corner showing the air flow drawn out from the cooking chamber in Blue is not a new matter created by the Examiner. This disclosure appears in the original drawings of Blue. It is clear to one of the ordinary skill in the art could understand that the arrows in the drawings, including the arrow in the upper-left hand corner, shown the heated air flow(s). The arrow in the upper-left hand corner starts from the cooking chamber, goes upwardly towards the fan without hitting any obstacles in order to be drawn out of the cooking chamber. Therefore, Blue discloses the limitation “a first vent (opening) between the plenum and the cooking chamber, wherein the vent allows air drawn out of the cooking chamber”. In Blue, The first vent (opening) between the plenum contained the fan 92 and the cooking chamber 50 is capable of allowing air drawn out of the cooking chamber without any obstacles/ restrictions on its way.
5.
In para.0039 of Blue, “flue 81 that extends through top wall 32 at a rear corner of the cabinet”. Thus, If the Applicant thinks that this arrow could be “a flow path for exhaust through flue 81”, wherein the arrow starts at the cooking chamber 50, this argument could support that the air flow is drawn out the cooking chamber 50 and it goes upwardly towards the upper flue 81 as cited in the claim.
6. 
In figures 3 and 10 of Blue clearly show the opening where the cooking chamber communicates with the area of the fan 92.

    PNG
    media_image2.png
    474
    1023
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    931
    media_image3.png
    Greyscale

Annotated figures 3 and 10 of Blue
Thus, the opening is equivalent to the claimed “first vent (opening) of the current application. The Examiner is not sure the Applicant’s argument “the cooking chamber 50 must be at a lower pressure than the area contained within shroud 94” is true or not because there is no evidence supported in Blue regarding this argument; however, this argument could not show that the air flow is not permitted to flow out of the cooking chamber 50 upwardly. The air flow in the arrow in the upper-left corner starts at the cooking chamber 50 and goes upwardly to other upper portions (not reach shroud 94 yet); therefore, it is clear to one of the ordinary skill in the art the  air flow is allowed to “draw out of the cooking chamber 50” as requirement in the claim.
7. 
Para.0044-0045 of Blue disclose that the fan 92 is a centrifugal fan, which could extract air at right angles to the intakes of the fan. This function shown clearly by the arrows around the 
8.
It is noted that in claim 1, there is no requirement in the claim as cited in this Declaration which requires the cooking chamber has to have greater pressure than outside of the cooking chamber. The limitation only requires “a variable speed motor connected to a blower wheel …to pressurize the plenum to force air back into the cook box through one or more second vents between the plenum and the cook box”. Para.0045 of Blue recites: “Fan 92 is actuated and draws the heat and smoke through duct 84. Shroud 94 directs the heat and smoke into channels 72. The heat and smoke is emitted through orifices 74 toward the racks and food products. Thus, it is clear that the fan motor is capable of pressurizing the plenum while the fan is rotating to force air back into the cooking chamber 50 through the channels 72 between the plenum and the cooking chamber 50.
9.
For all the reasons above, the rejections to claims 1-13 are respectfully sustained by the Examiner.
.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3887716 A discloses Method and apparatus for processing foodstuffs, comprising: a variable speed motor (two speed motor 20) connected to the blower wheel (blower 100) and configured to draw air out of the cook box through a first vent (66) between the plenum and the cook box into the plenum, and also to pressurize the plenum to force air back into the cook box through one or more second vents (64) between the plenum and the cook box, as well as out of an exhaust vent (damper 112/118) connecting the plenum to an external environment (See fig.3).

    PNG
    media_image7.png
    709
    530
    media_image7.png
    Greyscale

Figure 3 of US 3887716 A

US 4418615 A discloses an energy efficient convection barbecue pit for uniform cooking of meat, comprising:
a variable speed motor (58) connected to the blower wheel (56) and configured to draw air out of the cook box through a first vent (60) between the plenum and the cook box into the plenum, and also to pressurize the plenum to force air back into the cook box through one or more second 


    PNG
    media_image8.png
    462
    541
    media_image8.png
    Greyscale

Figure 1 of US 4418615 A

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761